Case 3:18-cv-00031-RDM Document18 Filed 12/01/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSE LUIS RIVERA JR.,
Plaintiff, :
V. : 3:18-CV-00031
(JUDGE MARIANI)
ANDREW SAUL,
Defendant.
ORDER

 

AND NOW, THIS __/ <0 pay OF DECEMBER 2020, upon de novo review of
Magistrate Judge Saporito’s Report and Recommendation (“R&R”) (Doc. 15), Defendant's
Objections thereto (Doc. 16), and all other relevant documents, IT IS HEREBY ORDERED
THAT:

1. The R&R (Doc. 15) is ADOPTED for the reasons set forth therein and in this Court’s

accompanying memorandum opinion.

2. Defendant's Objections (Doc. 16) are OVERRULED for the reasons set forth in this

Court's accompanying memorandum opinion.
3. The Commissioner of Social Security's decision is VACATED.
4. The case is REMANDED to the Commissioner pursuant to 42 U.S.C. § 405(g) for

further proceedings consistent with this Order.
Case 3:18-cv-00031-RDM Document18 Filed 12/01/20 Page 2 of 2

5. The Clerk of Court is directed to CLOSE this case.

    

(“? LiMati
Robert B. Mariani
United States District Judge
